ADVISORY ACTION
Applicant’s arguments filed February 11, 2021 have been fully considered but have not been found to be persuasive. 
1.	Applicant argues, on page 3 of the remarks dated February 11, 2021, that a second end portion of the second insert part having a shape that differs from the second end portion of the first insert part is disclosed by the instant specification because as explained in paragraphs 0021 – 0022 and Figure 3, the second end portion of the second insert part is knurled, in addition to the remainder of the second insert part. 
However, the specification does not state that knurling provides a change in shape, and in the remarks Applicant does not explain how knurling provides a change in shape.
Applicant also argues, on page 4, that the first insert part and the second insert part both have cylindrical outer shapes because both have generally cylindrical outer shapes.
However, the term ‘generally’ is not claimed. Furthermore, if the knurling of the second insert part provides a change in shape, such that the second end portion of the second insert part has a shape that differs from the second end portion of the first insert part, it is unclear how the second insert part, which is knurled, has a cylindrical shape or a generally cylindrical shape after it is knurled.
Applicant also argues, on page 5, that the drawings of Asao illustrate that both ends of the nuts ‘30’ are located within the resin. 
However, no specific drawing is cited by Applicant. Furthermore, as stated in the previous Action, Asao discloses that the nuts ‘30’ are ‘at least partly’ embedded in the resin. Therefore, both ends of the nuts ‘30’ are located within the resin, as Applicant says is shown in the drawings, or alternatively at least one end of each nut is located outside the resin.

However, as stated in the previous Action, the second end portion of a second nut would have a shape that differs from a shape of the second end portion of a first nut, as claimed, because the second end portions of the two nuts would each have two shapes.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782